Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				DETAILED ACTION
1.	This initial office action is based on the application filed on July 17th, 2020, which claims 1-20 have been presented for examination.

Status of Claim
2.	Claims 1-20 are pending in the application and have been examined below, of which, claims 1, 9 and 17 are presented in independent form.

Priority
3.	This application claims priority to US Provisional Patent Application 62/875,216 filed on July 17th, 2019.

Information Disclosure Statement
4.	No information disclosure statements has been filed.

Examiner Notes
5.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the 

Claim Objections
6.	Claim 16 is objected to because of the following informalities:  
Claim 16 recites the phase “The system of claim 14”.  This limitation should be changed to –The system of claim [[14]] 15--.
Appropriate correction is required.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: 
Claims 1, 9 and 17 recites the limitation “receiving a first input…” and “receiving a second input…”  Examiner notes that receiving a first input…and receiving a second 
Claims 2-8, 10-16 and 18-20 are also rejected under 35 U.S.C 112(b), since they are dependent on claims 1, 9 and 17.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8. 	Claims 6-8, 14-16 and 18-20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 6, 14 and 18 does not further limit the subject matter of claims 1, 9 and 17 respectively. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 7-8, 15-16 and 19-20 are also rejected under 35 U.S.C 112(d), since they are dependent on claims 6, 14 and 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-5, 9-13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishita (US Pub. No. 2011/0078694 A1 – herein after Kishita) in view of Retting et al. (US Pub. No. 20200326915 A1 – herein after Retting).
 
Regarding claim 1. 
Kishita discloses 
A computer implemented method comprising: 
receiving a first input indicating at least a selected controller type (contributes to pass the door lock operation requests, which have been output by the door lock failure diagnosis judgment program 201…-- See paragraph [0008].  Examiner notes that door lock is a selected controlled type); 
generating, based on the first input, a model that represents a controller corresponding to the selected controller type (The priority judgment program 205 contributes to select one operation request having the highest priority among the plural operation requests output simultaneously, and then contributes to pass the selected operation request to the door lock output program 206 – See paragraph [0008]); 
receiving a second input indicating at least one functional aspect of the selected controller type (a door lock failure diagnosis judgment program 201 that contributes to judge whether or not it is instructed to perform the door lock test with the failure diagnosis apparatus; a security judgment program 202 that contributes to perform the lock judgment with the security function; the door lock judgment program 203 that contributes to judge whether the switch on the door is handled to lock the door or not; a keyless entry judgment program 204 that contributes to judge whether the remote controller is handled to lock the door or not, and the like.  These programs respectively contribute to output door lock requests when the conditions described above are satisfied.– See paragraph [0007]); 
updating, based on the second input, the model to represent the at least one functional aspect of the selected controller type (add a new application for implementing a new function and further can minimize the effect on an existing application caused by the addition of new application – See paragraph [0009]. Change current program with selected program– See Fig. 6, step S13.  Priority judgment program, door lock output program – See fig. 3C); 
Kishita discloses convert the received data in a proper data format – See paragraph [0043]).
Kishita does not disclose 
compiling, using the model, a binary file that represents, at least, the at least one functional aspect of the selected controller type;
uploading the binary file to a controller corresponding to the selected controller type.

compiling, using the model, a binary file that represents, at least, the at least one functional aspect of the selected controller type ((compilation feature tailoring – See Fig. 12 and paragraphs [0024-0025, 0029, 0043]); 
uploading the binary file to a controller corresponding to the selected controller type (runtime configuration tailoring– See Fig. 12 and core components 122 may include a resource scheduler and resource allocator, which may be integrated together, and a sensor controller – See paragraph [0029].  A mode 150 may be a specific type of sensor-specific, or program-specific, component 120 – See paragraph [0043]); and 
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Retting’s teaching into Kishita’s invention because incorporating Retting’s teaching would enhance Kishita to enable to compile the specific features of programs which binaries are packaged as suggested by Retting (paragraph [0025).

Regarding claim 2, the method of claim 1, 
Kishita discloses
further comprising determining, in response to updating, based on the second input, the model to represent the at least one functional aspect of the selected controller type, whether the model includes one or more errors (Thus, the computer program shown in the figure contributes to pass the door lock operation 

Regarding claim 3, the method of claim 2, 
Kishita discloses
further comprising generating, in response to a determination that the model includes one or more errors, an output indicating the one or more errors (the computer program shown in the figure contributes to pass the door lock operation requests, which have been output by the door lock failure diagnosis judgment program 201 – See paragraph [0008]).

Regarding claim 4, the method of claim 3, 
Kishita discloses 
further comprising receiving, in response to the output indicating the one or more errors, a third input indicating at least one modification to the model (the computer program shown in the figure contributes to pass the door lock operation requests, which have been output by the door lock failure diagnosis judgment program 201, the security judgment program 202, door lock judgment program 203 and the keyless entry judgment program 204, to the priority judgment program 206 in order to judge the priorities of respective operation requests output simultaneously… The door lock output program 206 then, for example, contributes to control an actuator for locking the door of vehicle in accordance with the passed operation request.  Therefore, the 

Regarding claim 5, the method of claim 4, 
Kishita discloses
further comprising updating the model based on the third input (proposes a control system that can add a new application for implementing a new function and further can minimize the effect on an existing application caused by the addition of new application – See paragraph [0009]).

Regarding claim 9. 
Kishita discloses
A system (Fig. 1) comprising: 
a processor (CPU – See Fig. 1, block 12); and 
a memory including instructions that, when executed by the processor (ROM – See Fig. 1, block 14), cause the processor to: 
Regarding claim 10, recites the same limitations as rejected claim 2 above.
Regarding claim 11, recites the same limitations as rejected claim 3 above.
Regarding claim 12, recites the same limitations as rejected claim 4 above.
Regarding claim 13, recites the same limitations as rejected claim 5 above.

Regarding claim 17. 
 Kishita discloses 
An apparatus for modeling a vehicle controller (Fig. 1), the apparatus comprising: 
a processor (CPU – See Fig. 1, block 12); and 
a memory including instructions that, when executed by the processor (ROM – See Fig. 1, block 14), cause the processor to: 
receive a first input indicating at least a selected controller type (a door lock processing on vehicle.  Examiner notes that door lock is controller type – See paragraph [0006]); 
generate, based on the first input, a first model that represents a first controller corresponding to the selected controller type (to facilitate designing and developing the on-vehicle equipment control program 100 and to facilitate carrying out the test of on-vehicle equipment control program 100 regarding to the priority judgment processing – See paragraph [0066]); 
generate, based on the first input, a second model that represents a second controller corresponding to the selected controller type (when plural door lock requests are output simultaneously by plural programs, it is required to determine which door lock request is utilized for performing the door lock processing. – See paragraph [0007].  Door lock failure diagnosis judgment program, security judgment program, keyless entry judgment program – See Figs. 3A-3C); 
receive a second input indicating at least one functional aspect of the selected controller type (security function – See paragraph [0007]); 
update, based on the second input, the first model and the second model to represent the at least one functional aspect of the selected controller type (add 
Kishita discloses convert the received data in a proper data format – See paragraph [0043]).
Kishita does not disclose 
compile, using the model, a binary file that represents, at least, the at least one functional aspect of the selected controller type;
compile, using the second model, a second binary file that represents, at least, the at least one functional aspect of the selected controller type;
upload the first binary file to a first controller of a vehicle, the first controller corresponding to the selected controller type;
upload the second binary file to a second controller of the vehicle, the second controller corresponding to the selected controller type, wherein the functions performed by the first controller are verified by corresponding functions performed on the second controller.
Retting discloses
compile, using the first model, a first binary file that represents, at least, the at least one functional aspect of the selected controller type (Through an integrated development environment (IDE), or other appropriate environment, some embodiments enable a user to add components to a program in development and, as 
compile, using the second model, a second binary file that represents, at least, the at least one functional aspect of the selected controller type (Through an integrated development environment (IDE), or other appropriate environment, some embodiments enable a user to add components to a program in development and, as needed, and to extend those components as needed…specify which features of the program are compiled, which binaries are packaged, the runtime configuration, and whether to enable extensions after deployment – See paragraphs [0025, 0071] and Fig. 2 and Fig. 12 – program, subsystem and sensor and compilation feature tailoring.  Examiner notes that the second binary file is second binary package); 
upload the first binary file to a first controller of a vehicle, the first controller corresponding to the selected controller type ((runtime configuration tailoring– See Fig. 12 and core components 122 may include a resource scheduler and resource allocator, which may be integrated together, and a sensor controller – See paragraph [0029].  A mode 150 may be a specific type of sensor-specific, or program-specific, component 120 – See paragraph [0043]); and 
upload the second binary file to a second controller of the vehicle, the second controller corresponding to the selected controller type (second binary package deployment tailoring –See Figs. 2 and  12 paragraph [0043]), wherein the functions performed by the first controller are verified by corresponding functions performed on the second controller (similar functions are used across sensor domains.  For instance, multi-function sensors are increasing in usage, and thus, programs based on these sensors would ideally able to operate over multiple sensor domains– See paragraphs [0023, 0072]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Retting’s teaching into Kishita’s invention because incorporating Retting’s teaching would enhance Kishita to enable to compile the specific features of programs which binaries are packaged as suggested by Retting (paragraph [0025).

10.	Claims 6-7, 14-15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishita and Retting as applied to claims 1 and 9 respectively above, and further in view of Fox (US Pub. No. 2019/0034193 A1 – herein after Fox).

Regarding claim 6, the method of claim 1, 
Fox discloses
further comprising setting a timer to a predetermined period (An example of a fault may be an ECU performing an operation a different number of times per time interval than expected or allowed – See paragraph [0093]).
	It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Fox’s teaching into Kishita’s and Retting’s inventions because incorporating Fox’s teaching would enhance Kishita and 

Regarding claim 7, the method of claim 6, 
Fox discloses
further comprising executing deterministic functions of the model in response to setting the timer to the predetermined period (errors and faults may  include runtime errors, stack overflow errors, "drifting" of an application execution profile (e.g., becoming slower, faster, or occurring over a longer or shorter period), etc. – See paragraph [0098]).
	It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Fox’s teaching into Kishita’s and Retting’s inventions because incorporating Fox’s teaching would enhance Kishita and Retting to enable to perform function a certain number of times per time interval as suggested by Fox (paragraph [0004]).
Regarding claim 14, recites the same limitations as rejected claim 6 above.
Regarding claim 15, recites the same limitations as rejected claim 7 above.
Regarding claim 18, recites the same limitations as rejected claim 6 above.

Regarding claim 19, the apparatus of claim 18, 
Fox discloses 
wherein the instructions further cause the processor to execute deterministic functions of at least one of the first model and the second model in response to setting the timer to the predetermined period (The update process may be repeated a number of times as subsequent software updates become available.  As illustrated in FIG. 9, suppose that, at time T1, a first software update is made available and server 102 generated delta file 206 and provided delta file 206 to ECU 112… If, at time T2, a second software update becomes available to replace the first software update, server 102 may repeat the process described above (e.g., compare the second software update to software 204 of ECU 112, generate a second delta file 216, and provide second delta file 216 to ECU 112) – See paragraph [0078]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Fox’s teaching into Kishita’s and Retting’s inventions because incorporating Fox’s teaching would enhance Kishita and Retting to enable to deploy first and second version software with predetermined period of time as suggested by Fox (paragraph [0132] and Fig. 9).  

11.	Claims 8, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishita and Retting and Fox as applied to claims 1, 9 and 17 above, and further in view of Hartung et al. (US Pub. No. 2015/0331422 A1 – herein after Hartung).

Regarding claim 8, the method of claim 6, 
Hartung discloses 
further comprising, in response to a determination that all deterministic functions of the model have been executed (FIG. 12 illustrates a shared memory and and in response to a determination that the timer has not expired, executing non-deterministic functions of the model (Many operations of these applications 504 require precise timing that is accurately synchronized with other participants on the network (e.g., the PolySync bus).  This presents a challenge because many non-deterministic functions are required for inter-process communications – See paragraph [0062]).
	It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Hartung’s teaching into Kishita’s and Retting’s and Fox’s inventions because incorporating Hartung’s teaching would enhance Kishita and Retting and Fox to enable to require many non-deterministic functions for inter-process communications as suggested by Hartung (paragraph [0062]).
Regarding claim 16, recites the same limitations as rejected claim 8 above.

Regarding claim 20, the apparatus of claim 19, 
Hartung disclose
wherein the instructions further cause the processor to, in response to a determination that all deterministic functions of the at least one of the first model and the second model have been executed (FIG. 12 illustrates a shared memory and distributed timing system 1200 that can be implemented as part of the manager-node architecture 500 described with reference to FIG. 5 in embodiments of the autonomous vehicle interface system.  The PolySync system is a distributed system that may contain an unlimited number of the hosts 506 with the applications 504 (e.g., "apps" or "nodes") running on them (as described above with reference to FIG. 5) – See paragraph [0062].  Examiner notes that applications or nodes are first and second applications or nodes) and in response to a determination that the timer has not expired, execute non-deterministic functions of the at least one of the first model and the second model (Many operations of these applications 504 require precise timing that is accurately synchronized with other participants on the network (e.g., the PolySync bus).  This presents a challenge because many non-deterministic functions are required for inter-process communications – See paragraph [0062]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Hartung’s teaching into Kishita’s and Retting’s and Fox’s inventions because incorporating Hartung’s teaching would enhance Kishita and Retting and Fox to enable to require many non-deterministic functions for inter-process communications as suggested by Hartung (paragraph [0062]).

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang Yang (CN103116497 A) discloses determining, from the system configuration input file, various types of ECUs to be designed, and extracting the modules required by the various types of ECUs to be designed from the module library;
obtaining a connection relationship between modules required by the various types of ECUs to be designed from the system configuration input file; the modules required by the various types of ECUs to be designed are compiled and linked according to the connection relationships among the modules required by various types of ECUs, and the executable files corresponding to the various types of ECUs to be designed are generated – See page 1.
	Fontenot et al. (US Pub. No. 2016/0196123 A1) discloses Source code for a function of a computer program is compiled by compilers to generate executable code variants for the function according to different optimization approaches – See Abstract and specification for more details.
	David et al. (US Pub. No. 2017/0295188 A1) discloses a method for automatically generating a security policy for a controller includes receiving, by a security policy generation system and from a controller development environment, code for a device controller; selecting middleware that enforces a security policy; analyzing the code for the device controller; based at least in part on the analyzing, automatically 
generating the security policy; and providing the selected middleware along 
with the generated security policy – See Abstract and specification for more details.
	Sun et al. (US Pub. No. 2016/0378443 A1) discloses a selection component to select the first secure controller or a second secure controller of a second computing 
device to compile a task routine based on a comparison of required resources to 

	13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MONGBAO NGUYEN/           Examiner, Art Unit 2192